EXHIBIT 10.8

 

September 6, 2005

 

Jay Fulcher

6373 San Ignacio Ave.

San Jose, CA 95119

 

Re:    Withholding Tax Matters

 

Jay:

 

The purpose of this letter is to confirm our understanding with respect to
certain withholding taxes that will become due later this year. On October 9,
2002 Agile granted you an option to purchase 150,000 shares of Common Stock at
an exercise price of $0.01 per share (the “Option”). Of the shares subject to
the Option, 100,000 vested in 2004 or earlier and the remaining 50,000 shares
(the “2005 Shares”) vest in October of this year. At the time you exercise the
Option, you will realize ordinary income—and Agile will have an obligation to
pay withholding taxes with respect to the gain recognized on exercise.

 

In accordance with applicable law and Agile’s Insider Trading Policy, you may
only sell Agile stock during “open” trading windows, generally the middle month
of each fiscal quarter. Notwithstanding that the trading window may be open,
individuals are nonetheless precluded from selling Agile stock if they hold
material, non-public information about Agile.

 

In recognition of the fact that you may be in a situation where you have to
exercise the Option as to the 2005 Shares, but would be precluded by our Insider
Trading Policy from selling the underlying shares to cover the taxes arising on
exercise, you and Agile agrees as follows:

 

  •   You will exercise the Option as to the 2005 Shares during trading window
that will open in late November and continue through December 2005 (the
“December 2005 Window”);

 

  •   In the event that the December 2005 Window does not open as for any
reason, or is generally open but at the time you exercise the Option you hold
material, non-public information that precludes you from selling shares, you
will surrender to Agile a number of shares of Agile common stock that have a
value1 equal to the withholding tax obligations2 arising from exercise of the
Option, and Agile will remit these amounts to the appropriate tax authorities on
your behalf.

--------------------------------------------------------------------------------

1 Shares accepted to cover the taxes will be valued based on the closing price
of Agile’s common stock on the day you exercise the Option.

2 Taxes will be withheld and paid as follows: federal—25%; social security—6.2%
(subject to annual cap); medicare—1.45%; California income tax—9.3%; California
disability—1.08% (subject to annual cap). You and we acknowledge that your
actual tax liability with respect to the gain realized on exercise of the option
may be more or less than the amounts withheld, and that you remain responsible
for any incremental taxes payable by you.



--------------------------------------------------------------------------------

The arrangement to accept shares to cover withholding taxes described in this
letter is only intended to address the 2005 Shares. You will remain responsible
for covering withholding tax obligations in cash with respect to exercising the
Option as to the previously vested shares.

 

Please confirm that this letter reflects our understanding by countersigning and
returning a copy to us.

 

Very truly yours,

Agile Software Corporation

 

/s/    Bryan D. Stolle

Chief Executive Officer

 

The foregoing reflects my understanding of the matters described in this letter.

 

/s/    Jay B. Fulcher

--------------------------------------------------------------------------------

Jay B. Fulcher Date:  

September 6, 2005